Title: William Cabell Rives to James Madison, 31 December 1828
From: Rives, William Cabell
To: Madison, James


                        
                            
                                Dear sir,
                            
                            
                                
                                    Washington
                                
                                Dec. 31st 1828.
                            
                        
                        Major Hamilton arrived here yesterday, & I had the pleasure, to-day, of placing in his hands the
                            letter for him, which you committed to my care. Since the receipt of your obliging letter of 20th instant, for which I
                            take this occasion to make you my acknowledgments, I have read, with equal pleasure & instruction, your two
                            letters, recently published in the National Intelligencer, on the powers of Congress for the protection of domestic
                            industry, & the cases in which it may be expedient to exercise them. On the question of constitutional power, they
                            are to my mind perfectly satisfactory & conclusive. I cannot doubt that they will do much good by assisting to
                            restore the reign of reason & true patriotism, & by recalling the public mind, in our own State
                            especially, from those delusions which certain individuals, profiting of the popular discontent against the actual
                            administration of the government, have been able to create, with regard to the fundamental principles of the government
                            itself. While most persons admit that in the exercise of the powers to lay & collect duties, & to regulate
                            commerce with foreign nations, it is allowable to regard & provide for the interests of domestic industry, so far
                            as they are incidentally & collaterally involved with the
                            objects of revenue & foreign trade, yet it is contended that these interests can never, legitimately, be made the
                                direct & main, much less the sole object, of calling
                            these powers into action; & in this distinction, it is said, consists the difference between the early legislation
                            of congress, & the system now avowed & pursued. But if I have not misapprehended the reasoning of your
                            letter, it proves that the encouragement of domestic industry may be, & indeed ordinarily is, the direct & sole end of regulating the trade with foreign
                            nations. Regulations of the foreign trade of a country are never, I presume, ultimate objects
                            in themselves. They are resorted to only for the sake of some beneficial, or at least defensive operation, which they are
                            supposed to have in favour of the internal resources & pursuits of the nation adopting
                            them. The practical result of this view, if I am right in it, (and I take the liberty of asking your correction, if I am
                            not), is this--that while congress have no general or substantive power to encourage domestic industry, eo nomine, yet
                            they have power to do it to all the extent, to which that effect can be produced thro’ the instrumentality of regulating
                            the foreign trade of the country, & in cases, too, where the encouragement of that industry may be the sole motive
                            of the commercial regulation.
                        The public attention has recently been attracted to a very interesting paper under the signature of Judge
                            Pendleton, which has derived great additional interest from the suggestion, with which its republication has been
                            accompanied, that yourself & Mr. Jefferson were associated in it’s preparation. There is a passage in it, which
                            tho’ hypothetical in it’s terms, seems to be founded upon historical references, which I am at a loss to understand. The
                            passage to which I allude forms a part of the enclosed paragraph of a news-paper copy, & is in the following
                            words--"if instead of leaving it to the respective states to encourage their agriculture or manufactures, as their local
                            interest may dictate, the General government may by bounties, or protecting duties, tax the one to promote the other
                            &c". This language seems to imply that a question had then arisen as to the constitutional competency of Congress
                            to encourage domestic industry by protecting duties. I was not aware that this question had been made so early. Does the
                            allusion refer to the doctrines contained in Mr. Hamilton’s Report on manufactures, or to discussions which took place in
                            Congress. Your intimate & prominent connection with the transactions of the times will, no doubt, enable you to
                            answer the enquiry, without the trouble of research, & I shall be laid under additional obligations to your
                            kindness if, at some moment of perfect leisure, you will give me the information. Our proceedings here afford nothing of
                            sufficient interest, at present, to merit your attention; & I have only, therefore, after tendering to Mrs.
                            Madison & yourself, on the eve of a new year, the wishes & felicitations which belong to the season, to
                            beg you to accept the renewed assurances of my profound consideration & respect.
                        
                            
                                W C Rives.
                            
                        
                    